Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konig et al (2017/0316438).
Consider claims 1, 7 and 13, Konig et al teach s computer-implementable method, system and non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for performing a customer service interaction estimation operation, comprising: training a customer service interaction estimation system using a training dataset of cases to provide a trained predictive model (par. 0006; 0058; 0087); identifying current open cases via the customer service interaction system (par. 0070; 0091; identifying events); applying the trained predictive model to the current open cases to identify low customer experience (CE) cases (par. 0090; dissatisfying 
Consider claims 2, 8 and 14, Konig et al teach providing the estimation output to a customer relationship management system (par. 0055); and, performing preemptive corrective actions on the open case subset (par. 0090).
Consider claims 3, 9 and 15, Konig et al teach wherein: the training, applying and generating implement machine learning operations to generate the estimation output (par. 0058)
Consider claims 4, 10 and 16, Konig et al teach wherein: the machine learning operations comprise a decision tree machine learning model (par. 0058; 0067).
Consider claims 5, 11 and 17, Konig et al teach wherein: the training comprises using oversampling to randomly replicate minority instances (par. 0056; 0087; update/modifying models).
Consider claims 6, 12 and 18, Konig et al teach wherein: the current open cases are identified from a live pool of active customer service cases (par. 0090-0091).
Consider claim 19, Konig et al teach wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (par. 0125; 0138).
Consider claim 20, Konig et al teach wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (par. 0044).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:

        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
May 20, 2021